        Case 3:20-cv-00324-DPM Document 66 Filed 03/17/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

LISA MURPHY                                                          PLAINTIFF
ADC #760343

v.                        No: 3:20-cv-00324 DPM-PSH


NURZUHAL FAUST, et al.                                           DEFENDANTS

                                     ORDER

      There are several motions currently pending in this case: a motion to dismiss

filed by Dr. James Hagans (Doc. No. 12); a motion for judgment on the pleadings

filed by Faith Case, Nurzuhal Faust, Rory Griffin, Bobbie Huffman, Billy Inman,

Pamela Mallot, Dexter L Payne, Clara Robinson, and Darrell White (the “ADC

Defendants”) (Doc. No. 40); a motion to revoke Plaintiff Lisa Murphy’s in forma

pauperis (“IFP”) status filed by the ADC Defendants (Doc. No. 42); a motion to

adopt the ADC Defendants’ motion to revoke filed by Dr. Hagans (Doc. No. 54);

and a motion to extend time filed by Murphy (Doc. No. 65).

      The outcome of the motion to revoke Murphy’s IFP status may determine

whether this case proceeds or not. If the motion is granted, it will benefit all

defendants because the case will be dismissed unless Murphy can pay the full filing

and administrative fees totaling $402.00. Accordingly, Dr. Hagans’ motion to adopt

the ADC Defendants’ motion to revoke is granted. To the extent Murphy seeks more
        Case 3:20-cv-00324-DPM Document 66 Filed 03/17/21 Page 2 of 2




time to respond to Dr. Hagans’ motion to join, her request is denied. However, her

motion is granted to the extent she seeks more time to respond to the motion to

revoke her IFP status. Any such response must be filed on or before April 16, 2021.

      IT IS SO ORDERED this 17th day of March, 2021.




                                      UNITED STATES MAGISTRATE JUDGE




                                         2
